Citation Nr: 1602593	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a right elbow condition

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a cervical spine condition.

5.  Entitlement to service connection for a lumbosacral spine condition.

6.  Entitlement to service connection for a right foot condition.

7.  Entitlement to service connection for a fatigue disorder, claimed as due to Gulf War syndrome.

8.  Entitlement to service connection for memory loss, claimed as due to Gulf War syndrome.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to December 1993, November 2001 to August 2003 and August 2007 to June 2008.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During an October 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that he currently received VA treatment at the Wershel (phonetic) VA medical facility.  However, the most recent VA outpatient treatment reports in the record are dated in October 2014.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

During the hearing, the Veteran also testified that he was treated for injuries at the Navy Hospital at Mucosa (phonetic).  The Veteran's service treatment records do not include records of this treatment.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Bell, supra.

Reports of 2009 VA examinations provide current diagnoses for the right shoulder, cervical spine, lumbosacral spine and right foot.  During the hearing, the Veteran testified that he had continuously suffered from symptoms of his inservice right shoulder and cervical spine injuries during and after service.  The post-service symptoms occurred before his 2004 post-service work injury.  The Veteran also described injuring his low back during active duty while falling from a ladder and in training, and injuring his right foot during active duty in Kuwait and in Texas.  

Since the Veteran's testimony raises the possibility that his current right shoulder, cervical spine, lumbosacral spine and right foot diagnoses are related to active duty, the Board finds that a remand is necessary in order for the RO to obtain VA medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the VA examiners must address the Veteran's testimony as to continuity of symptoms and in-service injuries.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records that have not been associated with the claims file, to include all treatment records dated on and after October 1, 2014.

2.  Using all appropriate sources, obtain treatment records for the Veteran from the Navy Hospital at Mucosa (phonetic).

Document the efforts made to obtain these records along with any negative responses.

3.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of the Veteran's disabilities of the right shoulder, cervical spine, lumbosacral spine and right foot.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current disabilities of the right shoulder, cervical spine, lumbosacral spine and right foot are causally related to the Veteran's active duty.

In doing so, the examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of right shoulder, cervical spine, lumbosacral spine and right foot symptoms. 

The examiner is requested to provide a rationale for any opinion expressed.

4.  Complete any development deemed necessary in light of evidence obtained pursuant to Paragraphs 1 through 4, above.  

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




